                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

TODD ERLING, on behalf of
himself and others similarly
situated,

          Plaintiff,

v.                             Case No:    2:17-cv-350-FtM-29MRM

AMERICAN GRILLE WITH SUSHI
LLC,   a    Florida   profit
corporation and CHRIS K.
WHITAKER, individually,

          Defendants.


                         OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Amended Report and Recommendation (Doc. #75),

filed July 2, 2019, recommending that the Revised Joint Motion for

Approval of FLSA Settlement and to Dismiss the Case With Prejudice

(Doc. #71) be denied without prejudice to electing an option to

file a second revised joint motion, or to advise the Court that

the parties wish to proceed with trial.      No objections have been

filed and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.       28 U.S.C. §

636(b)(1);   Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).       In the absence of specific
objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.            28 U.S.C. §

636(b)(1).    The district judge reviews legal conclusions de novo,

even in the absence of an objection.             See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

       The Magistrate Judge determined that he could not recommend

approval because the parties continue to fail to explain the

discrepancy between plaintiff’s monetary demands in the pleadings

and in answers to court interrogatories compared to the lower

settlement amount, the allocation to unpaid wages appears to imply

that   no   liquidated   damages   are   included,   the    mutual   general

releases are unsupported or otherwise unexplained, and the parties

fail to explain why the Court should retain jurisdiction over

enforcement for an indefinite period of time.              After conducting

an independent examination of the file and upon due consideration

of the Report and Recommendation, the Court accepts the Report and

Recommendation of the magistrate judge.       The motion will be denied

once more.

       Accordingly, it is now

       ORDERED:



                                   - 2 -
     1.   The    Order   (Doc.   #74),   docketed   as   a   Report   and

Recommendation, is terminated as moot.

     2.   The Amended Report and Recommendation (Doc. #75) is

hereby adopted and the findings incorporated herein.

     3.   The parties' Revised Joint Motion for Approval of FLSA

Settlement and to Dismiss the Case With Prejudice (Doc. #71) is

DENIED without prejudice to filing an amended revised joint motion

that addresses the issues raised, or a notice that the parties

will proceed with trial, on or before July 30, 2019.          The Court

is not inclined to entertain another motion unless all issues are

adequately addressed.

     DONE and ORDERED at Fort Myers, Florida, this           18th     day

of July, 2019.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
